DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 -18  are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 9876,031, hereinafter Shimizu) in view of Zhang et al. (US 2017/0148811, hereinafter Zhang) further in view of Pachamuthu et al (US 2016/0300848, hereinafter Pachamuthu).
With respect to claim 12, Shimizu discloses a vertical non-volatile memory device (fig. 10A) comprising;
a substrate (9): an insulating pillar (62 of fig. 11D) extending in an upper direction of the substrate (62 is extending in an upper direction of the substrate); inter-cell insulating layers (32s) and control gate patterns (42s) disposed around the insulating pillar and alternately stacked (32s and 42s are alternately stacked and are disposed on the side of 62) along the upper direction; spacer insulating films (34A) disposed between the control gate pattern and inter-cell insulating layer's adjacent to upper and lower portions of control gate pattern around the insulating pillar; and a semiconductor channel layer (60), a tunneling layer (56), a charge trapping layer (54), and a blocking insulating layer (52) sequentially disposed around the insulating pillar (layers are in sequence on the insulating pillar 62) and extending along the insulating pillar between the insulating pillar and the control gate patterns ( fig. 11D).
	Shimizu discloses that the spacer insulating film can comprise of silicon nitride (Col. 20; lines 1-5) and the inter-cell insulating layers can comprise of dielectric metal oxides (Col. 7, line 65.. Col. 8, line 1).

	In an analogous art, Zhang discloses that the silicon nitride has a lower dielectric constant than the dielectric metal oxides (para 0130).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Shimizu’s device by adding Zhang’s disclosure in order to manufacture a semiconductor device according to required specifications.
Shimizu/Zhang does not disclose the spacer insulation films between each of the control gate and inter-cell insulating layer.
In an analogous art, Pachamuthu discloses the spacer insulation films between each of the control gate and inter-cell insulating layer (layer 32/66 can be made as optional in case of control gate formation – Para 0037 & Para 0086 – Para 0087 & Fig. 7 & Fig. 12A).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shimizu/Zhang disclosed invention and form spacer layer to improve structural parasitic.
With respect to claim 13, Shimizu discloses the vertical non-volatile memory device of claim 12, wherein the inter-cell insulating layer is a silicon oxide layer (Col. 7; lines 65-67).
With respect to claim 14, Shimizu discloses the vertical non-volatile memory device of claim .12.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Shimizu’s device by adding Zhang’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 15, Shimizu discloses the vertical non-volatile memory device of claim 12, wherein the width of the spacer insulating film is smaller than the width of the inter-cell insulating layer (fig. 11D; width of 34A is smaller than 32).
With respect to claim 16, Shimizu discloses the vertical non-volatile memory device of claim 12, wherein a ratio of a width of the spacer insulating film to a spacing between the control gate patterns is 0.05 to 0.2 (merely having a specific width ratio is not critical)
With respect to claim 17, Shimizu discloses the vertical non-volatile memory device of claim 12, wherein a ratio of a 20 width of the spacer insulating film to a spacing between the control gate patterns is 0.1 to 0.15 (merely having a specific width ratio is not critical)
With respect to claim 18, Shimizu discloses the vertical non-volatile memory device of claim 12, wherein the spacer insulating film has a width of 2 to 8 nm (merely having a specific width ratio is not critical).

			Allowable Subject Matter
Claims 1-11 have been allowed.

Response to Arguments
Applicant’s response to claim 1 objection has been acknowledged and accordingly objection has been withdrawn.
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant argues as follows:

    PNG
    media_image1.png
    260
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    553
    media_image2.png
    Greyscale

Examiner respectfully disagree and submits the following:
Shimizu/Zhang does not disclose the spacer insulation films between each of the control gate and inter-cell insulating layer. In an analogous art, Pachamuthu discloses the spacer insulation films between each of the control gate and inter-cell insulating layer (layer 32/66 can be made as optional in case of control gate formation – Para 0037 & Para 0086 – Para 0087 & Fig. 7 & Fig. 12A).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shimizu/Zhang disclosed invention and form spacer layer to improve structural parasitic.
Therefore, rejection to claim 1 is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816